IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,148-02


                            EX PARTE ANDREI GLUCK, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W03-51313-W(B) IN THE 363rd DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the state jail

offense of evading arrest and detention with a vehicle and sentenced to imprisonment for one

hundred-eighty days in county jail pursuant to TEX . PENAL CODE § 12.44 (a).

        The Applicant alleges that his plea of guilty in this case was involuntary. The State, in

addition to pleading laches, responds to Applicant’s claim as follows, in pertinent part:
                Further evidence is needed regarding defense counsel’s representation in this
        case. Thus, the State requests that this Court issue an order designating issues and
        requiring the gathering of evidence, as is customary, by way of affidavit from defense
        counsel, a hearing, and/or other means as the Court may deem necessary.

        Subsequently, on May 5, 2014, a timely order designating issues was signed by the trial court.

We remand this application to the 363rd District Court of Dallas County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law on the issue

raised by the Applicant. In addition, the trial court shall enter findings of fact and conclusions of law

addressing whether the Applicant’s claim should be barred by laches.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 60 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 90 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: April 22, 2015
Do not publish